Citation Nr: 1110891	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-49 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.  


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel












INTRODUCTION

The Veteran had active service from March 2005 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the probative evidence of record establishes that a currently diagnosed right knee strain likely had its onset in-service.  

2.  Resolving all reasonable doubt in the Veteran's favor, the probative evidence of record establishes that a currently diagnosed left knee strain likely had its onset in-service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee strain have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a left knee strain have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's service connection claims for right and left knee conditions, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran presently seeks to establish service connection for right and left knee disorders.  Specifically, the Veteran provides an account of experiencing in-service bilateral knee "locking" and pain, which he believes is related to his current bilateral knee condition.  This forms the basis of the Veteran's present service connection claim.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran's service treatment records do not show evidence of any knee related injury or condition and his January 2009 separation examination shows no abnormalities associated with his lower extremities or spine, musculoskeletal system.  Nonetheless, on his January 2009 separation Report of Medical History, the Veteran reported experiencing bilateral knee pain, as well as a locking sensation, when he stood up after kneeling.  

In connection with his present service connection claims, the Veteran was provided a February 2009 VA examination.  Although a nexus opinion was not provided, after performing an appropriate bilateral knee examination, the examiner diagnosed the Veteran with right and left knee strain.  

Initially, the claims file reflects, what the Board finds to be, the Veteran's competent and credible account of experiencing the in-service onset of bilateral knee symptomatology (i.e. pain and locking) and of having such symptoms continuously since separation, as reflected in his January 2009 claim and May 2009 notice of disagreement.  The Board acknowledges the absence of any documented in-service knee treatment/diagnosis or supportive nexus opinion; however, the Veteran is competent to provide an account of in- and post-service bilateral knee symptomatology, as these matters are within lay observation (i.e. on-set, continuity, pain, locking).  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Additionally, the Veteran's account of bilateral knee symptomatology has been generally consistent since his separation from service.  What is more, less than one-month after separation, the Veteran was diagnosed, by a competent medical professional, with bilateral knee strain.  See "Diagnosis," VA Examination Rpt., Feb. 17, 2009.  In light of these factors, the Board finds that the Veteran's account of bilateral knee symptomatology, to include continuity since separation, to be both competent and credible.  See Buchanan, 451 F.3d at  1336-37 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir.1996).

Although there is no medical nexus opinion or in-service knee treatment/diagnosis associated with the claims folder, this is not fatal to the Veteran's claims, as in the present circumstance lay evidence may service as a basis to establish the service connection claims.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  As such, the Board finds the Veteran's account of bilateral knee symptomatology, to include continuity of symptomatology since separation, to provide the most probative evidence on the matter at hand.  Moreover, the diagnosis of bilateral knee strain was within one month of separation.  Thus, the Board finds that the competent lay evidence of record sufficiently establishes that the Veteran's currently diagnosed bilateral knee strain had its onset in-service and related symptoms persisted since his separation from service.  See Davidson, supra.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right knee strain and left knee strain is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(c).




ORDER

Service connection for a right knee strain is granted.

Service connection for a left knee strain is granted.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


